NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 24 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LORENZO URIAS-VARGAS; et al.,                    Nos. 18-71006
                                                      18-73444
                Petitioners,
                                                 Agency Nos.     A208-553-521
 v.                                                              A208-463-285
                                                                 A208-463-286
WILLIAM P. BARR, Attorney General,                               A208-463-287

                Respondent.
                                                 MEMORANDUM*

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Lorenzo Urias-Vargas, his wife, and their two children, natives and citizens

of El Salvador, petition for review of the Board of Immigration Appeals’ (“BIA”)

order dismissing their appeal from an immigration judge’s (“IJ”) decision denying

their application for asylum, withholding of removal, and relief under the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”) (No. 18-71006) and the BIA’s order denying

their motion to reconsider (No. 18-73444). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings, applying

the standards governing adverse credibility determinations created by the REAL

ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We review

de novo questions of law, and we review for abuse of discretion the BIA’s denial

of motions to reconsider. See Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th

Cir. 2005). We deny the petitions for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on an inconsistency in Urias-Vargas’s testimony as to the number of times

he paid extortion money to the gang and inconsistencies between Urias-Vargas’s

credible fear interview, asylum declaration, and testimony as to the gang’s

demands and the harm he suffered. See Shrestha, 590 F.3d at 1048 (adverse

credibility determination reasonable under “the totality of circumstances”). Urias-

Vargas’ explanations do not compel a contrary conclusion. See Lata v. INS, 204
F.3d 1241, 1245 (9th Cir. 2000). Thus, in the absence of credible testimony, in this

case, we deny the petition for review as to petitioners’ asylum and withholding of

removal claims.

                                         2                          18-71006 & 18-73444
      In light of this disposition, we need not reach petitioners’ contentions

regarding their proposed social group. See Simeonov v. Ashcroft, 371 F.3d 532,

538 (9th Cir. 2004).

      Substantial evidence also supports the agency’s denial of petitioners’ CAT

claim because it was based on the same evidence found not credible and petitioners

do not point to any other evidence in the record that compels the conclusion that it

is more likely than not they would be tortured by or with the consent or

acquiescence of the government if returned to El Salvador. See Shrestha, 590 F.3d

at 1048-49.

      We deny petitioners’ opposed motion for summary disposition (Docket

Entry No. 10) and deny their motion for leave to file supplemental briefing

(Docket Entry No. 17). See Karingithi v. Whitaker, 913 F.3d 1158, 1160-62 (9th

Cir. 2019) (initial notice to appear need not include time and date information to

vest jurisdiction in the immigration court).

      The BIA did not abuse its discretion in denying petitioners’ motion to

reconsider where the motion failed to identify any error of fact or law in the BIA’s

prior order. 8 CFR § 1003.2(b)(1) (a motion to reconsider must specify errors of

fact or law in a prior decision); see also Karingithi, 913 F.3d at 1160-62. Thus, the

                                          3                          18-71006 & 18-73444
government’s motion for summary disposition (Docket Entry No. 28) is granted

because the questions raised by this petition for review are so insubstantial as not

to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th

Cir. 1982) (stating standard).

      PETITIONS FOR REVIEW DENIED.




                                          4                          18-71006 & 18-73444